Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 16/917355. Claims 1-20 are pending examination.


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/30/2020, 09/15/2020, 09/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 11 is/are drawn to method (i.e., a process), and claim(s) 1 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, and 11 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to generating and sending a request message with captured image and matching results based on storing digital fingerprints of physical objects. Specifically, the claims recite storing a plurality of digital fingerprints from one or more physical objects, the digital fingerprints formed from one or more pieces of image data that are derived for each object from the object itself; a (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, database, network, processor, computer implemented system, and a client devices merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, database, network, processor, computer implemented system, and a client devices perform(s) the steps or functions of storing a plurality of digital 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, database, network, processor, computer implemented system, and a client devices to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of generating and sending a request message with captured image and matching results based on storing digital fingerprints of physical objects. As discussed above, taking the claim elements separately, the system, database, network, processor, computer implemented system, and a client devices perform(s) the steps or functions of storing a plurality of digital fingerprints from one or more physical objects, the digital fingerprints formed from one or more pieces of image data that are derived for each object from the object itself; a communication module having a plurality of lines of instructions; a collaboration module having a plurality of lines of instructions that generate and send a request message, the request message including an identifier of an object of interest, and an invitation to a collaborator to capture a piece of image data of a target object associated with the identifier; the plurality of lines of instructions included in the collaboration module further configure to receive a plurality of reply messages, and for each received reply message associate the reply message to a corresponding request message to ensure that the captured piece of image data is properly associated with the object of interest; extract the captured piece of image data from the reply message; cause the authentication interface to query based on the identifier and the captured piece of image data of the target object to obtain a matching result; in a case that the matching result indicates that a matching record was found, cause the authentication interface to update the matching record to include the captured piece of image data and an associated piece of metadata, the associated piece of metadata including an identifier of the collaborator that submitted the reply message, so as to enrich an authentication with one or more pieces of data provided by one or more collaborators in the reply messages. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in 
As for dependent claims 2-10, and 12-20 further describe the abstract idea of generating and sending a request message with captured image and matching results based on storing digital fingerprints of physical objects. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


4.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Minutiae-based Fingerprint Extraction and Recognition” describes “In our electronically inter-connected society, reliable and user-friendly recognition and verification system is essential in many sectors of our life. The person’s physiological or behavioral characteristics, known as biometrics, are important and vital methods that can be used for identification and verification. Fingerprint recognition is one of the most popular biometric techniques used in automatic personal identification and verification. Many researchers have addressed the fingerprint classification problem and many approaches to automatic fingerprint classification have been presented in the literature; nevertheless, the research on this topic is still very active. Although significant progress has been made in designing automatic fingerprint identification systems over the past two decades, a number of design factors (lack of reliable minutia extraction algorithms, difficulty in quantitatively defining a reliable match between fingerprint images, poor image acquisition, low contrast images, the difficulty of reading the fingerprint for manual .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621